EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification
Page 1,	line 12, the first occurrence of “having a” has been deleted;
		line 14, “documents” has been changed to --document--.
Page 3,	line 21, “edge the guard” has been changed to --edge of the guard--.
Page 5,	line 15, --41-- has been inserted after “where the tips”;
		line 16, --36-- has been inserted after “to the tips”.
Page 8,	line 8 has been rewritten as follows:
-- attached to the guard blade 40. A projection 54 is fixed to and extends from the spring support 56. The coils --;
line 18, the first occurrence of “position” has been deleted;
line 20, “positon” has been changed to --position--;
line 25, “it” has been changed to --its--.

In the Preliminary Amendment filed on September 28, 2020, the instruction for the last paragraph on page 2 thereof should read:
 “Please amend the specification on page 4, line 30 as follows:”.
Remarks
For clarity of the record, it is respectfully submitted that the last sentence in   claim 17 (i.e., the “wherein” clause in the last two lines) has been interpreted such that “engage(s)” means “contact(s)” such that the first and second arms contact the blade carrier (32), as shown at the free ends of the arms (51, 52) as viewed in Figs. 5A and 5B, and the coil contacts the guard blade (40), as shown at the outer circumference of the coil (53) as viewed in Figs. 5A and 5B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
March 1, 2022